248 F.3d 1032 (11th Cir. 2001)
MICHAEL CHANDLER, individually and as next friend of his son, Jesse Chandler, et al., Plaintiffs-Appellees.v.DON SIEGELMAN, in his official capacity as  Governor of the State of Alabama and  President of the State Board of Education, BILL PRYOR, in his official capacity as Attorney General of the State of Alabama, Defendants-Appellants.
Nos. 97-6898 & 97-6953
IN THE UNITED STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT
April 13, 2001

Appeals from the United States District Court for the Middle District of Alabama D.C. Docket No. 96-00169-CV-D-N
ON PETITION FOR REHEARING EN BANC
(Opinion October 19, 2000, 11th Cir., 230 F.3d 1313)
Before ANDERSON, Chief Judge, TJOFLAT, EDMONDSON, BIRCH, DUBINA, BLACK,  CARNES, BARKETT, HULL, MARCUS and WILSON, Circuit Judges.

ORDER:

1
The Court having been polled at the request of one of the members of the Court  and a majority of the Circuit Judges who are in regular active service not  having voted in favor of it (Rule 35, Federal Rules of Appellate Procedure;  Eleventh Circuit Rule 35-5), the Suggestion of Rehearing En Banc is DENIED.

BARKETT, Circuit Judge, dissenting:

2
I respectfully dissent from the court's denial of rehearing en banc. I believe  the reinstatement of the panel decision in this case,1 ("Chandler II") after  remand by the Supreme Court in light of Santa Fe Independent School District v.  Doe, 120 S.Ct. 2266 (2000) ("Santa Fe"), is precluded by the Supreme Court's  Establishment Clause precedent, especially Santa Fe, and warrants consideration  by the entire court.


3
This case arose as a result of the fourth attempt by the Alabama legislature to  pass a law intended to facilitate "student prayer" in public classrooms and at  school events. See Chandler v. James, 958 F.Supp. 1550, 1553 (M.D. Ala. 1997)  (citing Ala.Code  16-1-20.3(a)-(b) (1995)).2 The district court found this  attempt facially unconstitutional under the Establishment Clause. The district  court then issued a permanent injunction prohibiting the school district from  permitting student prayer "in situations which are not purely private, such as  aloud in the classroom, over the public address system, or as a part of the  program at school-related assemblies and sporting events, or at a graduation  ceremony." Chandler I, 180 F.3d at 1257.


4
Addressing a situation that is essentially indistinguishable, the Supreme Court  in Santa Fe concluded that a religious message broadcast over a public address  system controlled by the government and conducted on government property at an  official school-related event creates the objective perception of religious  endorsement in violation of the Establishment Clause and that a school policy  "permitting student-led, student- initiated prayer at football games violates  the Establishment Clause." 120 S.Ct. at 2275-78 (internal quotations and  citation omitted). The opinion of this court reverses the injunction of the  district court, and in so doing, permits the very conduct prohibited by the  Supreme Court in Santa Fe.


5
The panel opinion suggests that this case, unlike Santa Fe, involves issues of  private religious speech only and thus the Establishment Clause is not  implicated. For support, Chandler II relies on Board of Education of Westside  Community Schools v. Mergens for the principle that there is a difference  between government speech endorsing religion, which is forbidden, and private  speech endorsing religion, which is protected. See Chandler II, 230 F.3d at 1316  (citing 496 U.S. 226, 250 (1990)). There is no debate about this basic  principle. The question here is whether in fact the conduct at issue constitutes  public student prayer prohibited by the Establishment Clause or private prayer  protected as free speech, and Mergens is inapposite to that question.


6
In Mergens, the Supreme Court held that Free Exercise and Free Speech rights  must be protected in the schoolhouse in the context of non-curricular activities  as specifically protected by the Equal Access Act. See 496 U.S. at 231 (citing  20 U.S.C.  4071-4074 (1994) (providing that schools may not deny equal access  and use of their facilities for religious non-curricular activities). This case  does not present an equal access issue, and the injunction here specifically  follows Mergens by providing that religious speech during or relating to non-curricularactivities must be allowed by the school district. See Chandler v.  James, 985 F.Supp.1062, 1063 (M.D. Ala. 1997) ("This PERMANENT INJUNCTION DOES  NOT affect the rights of secondary-school students to engage in religious  activity during noninstructional time that is consistent with the federal Equal  Access Act, 20 U.S.C. Section 4071 et seq. . . .") (emphasis in original).


7
Chandler II also finds that the district court's permanent injunction violated  free speech rights because it did not permit "students to speak religiously in  any sort of public context." Chandler II, 230 F.3d at 1316. The district court,  however, took great pains to insure that students could express their religious  views in public. Specifically, the district court's injunction reads:

This PERMANENT INJUNCTION DOES NOT

8
[1] "proscribe the educational use of religious texts in the  classroom to the extent that material so used is presented in an objective and academic manner . . ."


9
[2] "proscribe students' voluntary expression of their own  religious beliefs in the form of homework, reports, artwork, or  other school assignments . . ."


10
[3] "proscribe the display of religious symbols, articles, and medals . . . and/or clothing bearing religious messages . . ."


11
[4] "affect the rights of secondary-school students to engage in    religious activity during noninstructional time that is consistent  with the federal Equal Access Act . . ."


12
[5] "prohibit students from distributing religious materials to  classmates during noninstructional time . . ."


13
[6] "proscribe a brief personal expression by a student which  contains religious references during a commencement exercise  or student address . . ."


14
[7] "prohibit students from making announcements over the  school public-address system regarding meetings of noncurricular  religious clubs . . ."


15
Chandler v. James, 985 F.Supp. at 1063-64 (emphasis in original). Thus, the  permanent injunction permitted private prayer in public settings and prohibited  public prayer that could be perceived as state endorsed prayer, narrowly  tailoring its remedy to balance both Free Speech and Free Exercise rights as  well as the Establishment Clause concerns in this case.


16
The panel decision in Chandler II, however, reasons that "if `[n]othing in the  Constitution . . . prohibits any public school student from voluntarily praying  at any time before, during, or after the school day,' then it does not prohibit  prayer aloud or in front of others, as in the case of an audience assembled for  some other purpose." Chandler II, 230 F.3d at 1316-17 (quoting Santa Fe, 120  S.Ct. at 2281). This analysis fails to take into account the difference between  an individual or a voluntary group of individuals praying privately, albeit in a  public setting, on the one hand, and allowing the public delivery of student  prayer before "an audience assembled for some other purpose," which includes  both students that wish to pray, or pray in a particular manner, and those that  do not. Id. The district court's injunction in this case carefully drew that  distinction. The panel opinion, in my judgment, erroneously erases it.


17
Finally, Chandler II attempts to distinguish Santa Fe by suggesting that state  entanglement occurred in Santa Fe because the school district instituted a  student election process resulting in student prayer whereas no state  entanglement occurred here because no student elections were involved. See  Chandler II, 230 F.3d at 1315. I believe this misreads the rationale of Santa  Fe. The Santa Fe Court made it clear that state entanglement involves "whether  an objective observer" would perceive the religious speech as a "state  endorsement of prayer in the public schools," and that "[e]very government  practice must be judged in its unique circumstances," keeping "in mind the  myriad, subtle ways in which Establishment Clause values can be eroded . . . ."  120 S.Ct. at 2278-82 (internal quotations and citations omitted). Using this  criteria, Santa Fe concludes that the delivery of a voluntary, student-initiated  religious message "delivered to a large audience assembled as part of a  regularly scheduled, school-sponsored function conducted on school property,"  and "over the school's public address system, which remains subject to the  control of school officials," creates the "actual or perceived [state]  endorsement of the message" in violation of the Establishment Clause. Id. at  2278. The conduct permitted in this case is no different.


18
Moreover, consistent with prior Establishment Clause precedent, Santa Fe directs  courts to consider the effect of a government practice and to inquire whether  the practice will tend to impermissibly coerce religious participation. See 120  S.Ct. at 2275 ("`[G]overnment may not coerce anyone to support or participate in  religion or its exercise, or otherwise act in a way which establishes a [state]  religion or religious faith, or tends to do so.'") (quoting Lee v. Weisman, 505  U.S. 577, 587 (1992)). A critical aspect of that determination is the historical  context of the practice. See id. at 2278 ("The text and history of this policy,  moreover, reinforce our objective student's perception that the prayer is, in  actuality, encouraged by the school."). As was the case in Santa Fe, the record  here reveals a long-standing history of "unconstitutional efforts" to endorse  and encourage student participation in religion. Chandler I, 180 F.3d at 1265;  See Chandler II, 230 F.3d at 1317 n.5 ("The district court had before it a great  deal of information concerning prior actions of school personnel indicating a  majoritarian purpose to foster one particular religion."). The injunction  vacated by the panel in Chandler II was issued to prevent the enforcement of a  facially unconstitutional statute enacted by the Alabama legislature to protect  and promote student-initiated "prayer, invocation and/or benedictions" during  "school-related student assemblies," "sporting events," and "graduation or  commencement ceremonies."3 As the panel opinion concedes, the record supports a  history of coercive participation by the school district in this case. Accordingly, Establishment Clause principles are necessarily implicated. For all  the foregoing reasons, I suggest that the reversal of the district court's  injunction in this case contravenes the Establishment Clause and warrants en  banc review.



NOTES:


1
 The Supreme Court granted certiorari in Chandler v. James, 180 F.3d 1254 (11th  Cir. 1999) ("Chandler I"), and on June 26, 2000, vacated and remanded this case  for further consideration in light of its decision in Santa Fe. The present  opinion, Chandler v. Siegelman, 230 F.3d 1313 (11th Cir. 2000) ("Chandler II"),  is this Court's ruling following the Supreme Court remand.


2
 The Supreme Court found the prior attempts violative of the Establishment  Clause. See Jaffree v. Wallace, 466 U.S. 924 (1984); Jaffree v.Wallace, 472 U.S.  38 (1985).


3
 The relevant portion of the stricken statute reads: "(b) On public school, other  public, or other property, non-sectarian, non- proselytizing student-initiated  voluntary prayer, invocation and/or benedictions, shall be permitted during  compulsory or non-compulsory school-related student assemblies, school-related  student sporting events, school-related graduation or commencement ceremonies,  and other school- related student events." Ala.Code  16-1-20.3(b) (1995).